Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her job as the executive director of a council on alcoholism due to her perception that the council was neither adhering to its bylaws nor providing her with the requisite supervision and support she needed, thereby increasing her job responsibilities. Although claimant complained on numerous occasions about the structure of the council, she never notified her employer that she would resign if the situation was not corrected. Claimant’s employer kept her position open after she resigned but she refused to return to work. Claimant’s general dissatisfaction with various aspects of her *641employment constitutes a personal and noncompelling reason for her resignation (see, Matter of Paccione [Sweeney], 213 AD2d 931). We find that substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant voluntárily left her employment without good cause (see, id.; Matter of Mattia [Town of Parma—Hudacs], 192 AD2d 1047) and, accordingly, we decline to disturb it.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.